In an action for a divorce and ancillary relief, the defendant husband appeals, as limited by his brief, from so much of an order of the Supreme Court, Suffolk County (Yachnin, J.), dated December 15, 1986, as, upon granting that branch of the plaintiff wife’s motion which was for upward modification of the awards of temporary maintenance and child support made in a prior order of the same court (De-Luca, J.), dated December 7, 1982, directed him to pay the sum of $500 per week as temporary maintenance and $250 per week for each of the parties’ two children as temporary child support.
Ordered that the order is affirmed insofar as appealed from, with costs.
Under the circumstances herein, the Supreme Court, Suffolk County, did not abuse its discretion in increasing the plaintiff wife’s temporary maintenance and child support in light of the court’s postponement of the trial of this action and the parties’ changed financial circumstances at the time the increase was requested by the plaintiff wife. We note that our affirmance should not influence any final determination as to the amounts of permanent maintenance and child support which may be made by the trial court. Lawrence, J. P., Kunzeman, Kooper and Spatt, JJ., concur.